NUMBER 13-13-00578-CR

                             COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG
____________________________________________________________

DARRIN SCOTT,                                                                Appellant,

                                            v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 329th District Court
                   of Wharton County, Texas.
____________________________________________________________

                            MEMORANDUM OPINION

                Before Justices Rodriguez, Garza, and Perkes
                     Memorandum Opinion Per Curiam

       Appellant, Darrin Scott, attempted to perfect an appeal from the trial court’s order

denying his motion for a nunc pro tunc on a judgment entered on April 25, 2007 in trial

court cause number 15680. Because this denial is not an appealable order, we dismiss

for want of jurisdiction.
       Upon review of the documents before the Court, it appeared that the order from

which this appeal was taken was not an appealable order. On November 1, 2013, the

Clerk of this Court notified appellant of this defect so that steps could be taken to correct

the defect, if it could be done. Appellant was advised that, if the defect was not corrected

within ten days from the date of receipt of this Court’s letter, the appeal would be

dismissed. Appellant has filed a docketing statement but has not responded to the

Court’s notice.

       In terms of appellate jurisdiction, appellate courts only have jurisdiction to review

final judgments and certain interlocutory orders identified by statute.        Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). See Shadowbrook Apartments v.

Abu-Ahmad, 783 S.W.2d 210, 211 (Tex. 1990) (holding that order denying motion for

judgment nunc pro tunc is not appealable).

       The Court, having fully reviewed and considered the documents herein, concludes

that the order appealed from fails to invoke our appellate jurisdiction and is of the opinion

that the cause should be dismissed. The appeal is hereby DISMISSED FOR WANT OF

JURISDICTION. See TEX. R. APP. P. 42.3(a). All other pending motions are likewise

DISMISSED.

                                                                PER CURIAM

Do not publish. TEX. R. APP. P. 47.2(b).

Delivered and filed the
16th day of January, 2014.




                                             2